Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
The Information Disclosure Statements (IDS) filed 25 February 2021 have been entered. Applicant’s amendment of the claims filed on 17 February 2021 has been entered. Applicant’s remarks filed 17 February 2021 are acknowledged.
Claims 1-18 and 36-41 are cancelled. Claims 19-35 are pending and under examination.

Claim Objections Withdrawn
The objections to claims 24-26 and 31 for informalities are withdrawn in response to Applicant’s amendment of the claims.  

Claim Rejections Maintained
Double Patenting
Grounds of Rejections
Claims 19-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over:
1)	claims 1-2 and 5-6 of US 8,871,209 (Appl. No. 13/676,233)
2)	claims 1-2, 7-8, 12, 14 and 17-18 of US 10,400,036 (Appl. No. 15/893,480)
(The ‘036 patent is a continuation of the ‘209 patent.)


3)	claims 1, 12-15 and 17-21 of US 9,718,881 (Appl. No. 14/447,444) 
4)	claims 1 and 15-23 of US 10,526,403 (Appl. No. 15/637,867) 
(The ‘403 patent is a continuation of the ‘881 patent.)
The claims of the ‘881 and ‘403 patents recite an anti-GDF-8 antibody comprising a heavy chain variable region (HCVR) and a light chain variable region (LCVR) comprising the amino acid sequences of SEQ ID NOs: 217 and 221, respectively. The HCVR and LCVR claimed in the ‘881 and ‘403 patents are identical to the HCVR and LCVR set forth in the amino acid sequences of SEQ ID NOs: 360 and 368 recited in the present claims (sequence search results previously provided).

5)	claims 1, 2 and 7-8 of US 9,228,012 (Appl. No. 14/754,146)
(The ‘012 patent has the same assignee as the present application.)
The claims of the ‘012 patent recite a method of making a multi-subunit protein which is secreted by a recombinant host cell into the culture medium, wherein the multi-subunit protein is an anti-GDF-8 antibody which is encoded by a polynucleotide, wherein the polynucleotide encodes a heavy chain of the antibody comprising the amino acid sequence of SEQ ID NO: 19 and a light chain of the antibody comprising the amino acid sequence of SEQ ID NO: 21. The heavy chain (SEQ ID NO: 19) and the light chain (SEQ ID NO: 21) of the anti-GDF-8 antibody claimed in the ‘012 patent comprise the HCVR of SEQ ID NO: 360 and the LCVR of SEQ ID NO: 368 of the instant claims (sequence search results previously provided).

6)	claims 1, 9-17, 21 and 24-27 of US 10,934,349 (previously provisional rejection over Appl. No. 15/099,701)
(The ‘701 application, now the ‘349 patent, has the same assignee as the present application.)
The claims of the ‘349 patent recite an anti-GDF-8 antibody comprising a heavy chain variable region (HCVR) comprising the amino acid sequence of SEQ ID NO: 360 and a light chain variable region (LCVR) comprising the amino acid sequence of SEQ 

Response to Arguments
Applicant argues that a patent issuing from the present application would naturally expire before any of the later-filed and earlier-issuing non-related reference patents listed above, so there would be no unjustified or improper timewise extension of the “right to exclude”. Applicant argues that the Examiner has not pointed to a section in the MPEP that requires a Terminal Disclaimer solely to prevent possible harassment by multiple assignees.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
MPEP 804 states: “A rejection based on nonstatutory double patenting is based on a judicially created doctrine grounded in public policy so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re White, 405 F.2d 904, 160 USPQ 417 (CCPA 1969); In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); In re Sarett, 327 F.2d 1005, 140 USPQ 474 (CCPA 1964). A double patenting rejection also serves public policy interests by preventing the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982).” (emphasis added)
MPEP 804 also states: “The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(c) or (d) to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. In re Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.” (emphasis added)
While it’s true that preventing the unjustified extension of patent exclusivity beyond the term of a patent is one of the goals for double patenting rejections, it is NOT the only goal. See In re Hubbell, 709 F.3d 1140, 1145 (Fed. Cir. 2013) (“There are two justifications for obviousness-type double patenting. The first is “to prevent unjustified timewise extension of the right to exclude granted by a patent no matter how the extension is brought about.” In re Van Ornum, 686 F.2d at 943–44 (quotation and citation omitted). The second rationale is to prevent multiple infringement suits by different assignees asserting essentially the same patented invention. In re Fallaux, 564 F.3d at 1319 (recognizing that “harassment by multiple assignees” provides “a second justification for obviousness-type double patenting”); see also Chisum on Patents § 9.04[2][b][ii] (“The possibility of multiple suits against an infringer by assignees of related patents has long been recognized as one of the concerns behind the doctrine of double patenting.”). 


Conclusion

NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 22, 2021